19-11608-mew           Doc 158        Filed 06/29/19 Entered 06/29/19 20:00:22                      Main Document
                                                   Pg 1 of 12


     Joshua A. Sussberg, P.C.                                    Joseph M. Graham (admitted pro hac vice)
     Christopher T. Greco, P.C.                                  KIRKLAND & ELLIS LLP
     KIRKLAND & ELLIS LLP                                        KIRKLAND & ELLIS INTERNATIONAL LLP
     KIRKLAND & ELLIS INTERNATIONAL LLP                          300 North LaSalle
     601 Lexington Avenue                                        Chicago, Illinois 60654
     New York, New York 10022                                    Telephone:       (312) 862-2000
     Telephone:      (212) 446-4800                              Facsimile:       (312) 862-2200
     Facsimile:      (212) 446-4900

     Proposed Counsel to the Debtors and Debtors in
     Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                    )
     In re:                                                         )     Chapter 11
                                                                    )
     HOLLANDER SLEEP PRODUCTS, LLC, et al.,1                        )     Case No. 19-11608 (MEW)
                                                                    )
                                        Debtors.                    )     (Jointly Administered)
                                                                    )

            CERTIFICATE OF NO OBJECTION REGARDING SECOND
 INTERIM ORDER (A) AUTHORIZING THE DEBTORS TO OBTAIN POSTPETITION
   FINANCING, (B) AUTHORIZING THE DEBTORS TO USE CASH COLLATERAL,
   (C) GRANTING LIENS AND PROVIDING SUPERPRIORITY ADMINISTRATIVE
       EXPENSE STATUS, (D) GRANTING ADEQUATE PROTECTION TO THE
 PREPETITION TERM LOAN LENDERS, (E) MODIFYING THE AUTOMATIC STAY,
   (F) SCHEDULING A FINAL HEARING, AND (G) GRANTING RELATED RELIEF

              Pursuant to 28 U.S.C. § 1746, Rule 9075-2 of the Local Bankruptcy Rules for the Southern

 District of New York (the “Local Rules”), the undersigned proposed counsel for the

 above-captioned debtors and debtors in possession (the “Debtors”) hereby certifies as follows:

              1.     On May 19, 2019, the Debtors filed the Debtors’ Motion for Entry of Interim and

 Final Orders (A) Authorizing the Debtors to Obtain Postpetition Financing, (B) Authorizing the



 1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, are: Dream II Holdings, LLC (7915); Hollander Home Fashions Holdings, LLC (2063); Hollander Sleep
       Products, LLC (2143); Pacific Coast Feather, LLC (1445); Hollander Sleep Products Kentucky, LLC (4119);
       Pacific Coast Feather Cushion, LLC (3119); and Hollander Sleep Products Canada Limited (3477). The location
       of the Debtors’ service address is: 901 Yamato Road, Suite 250, Boca Raton, Florida 33431.
19-11608-mew         Doc 158       Filed 06/29/19 Entered 06/29/19 20:00:22                    Main Document
                                                Pg 2 of 12


 Debtors to use Cash Collateral, (C) Granting Liens and Providing Superpriority Administrative

 Expense Status, (D) Granting Adequate Protection to the Prepetition Lenders, (E) Modifying the

 Automatic Stay, (F) Scheduling a Final Hearing, and (G) Granting Related Relief [Docket No. 13]

 (the “Motion”) with the United States Bankruptcy Court for the Southern District of New York

 (the “Court”).

         2.       The deadline for parties to object or file responses to the Motion was set for

 June 6, 2019, at 4:00 p.m., prevailing Eastern Time (the “Objection Deadline”). The Local Rules

 provide that a Motion may be granted without a hearing, provided that, after the passage of the

 Objection Deadline, the movant submits a proposed order granting the Motion to the Court along

 with a certificate that no objection or other response has been filed or served.

         3.       More than forty-eight hours since the Objection Deadline has now passed and, to

 the best of my knowledge, no objections to the Motion have been filed with the Court on the docket

 of these chapter 11 cases or served on proposed counsel to the Debtors.

         4.       On June 26, 2019, the Court held a telephonic hearing regarding certain financing

 fees negotiated with the lenders under the Debtors’ proposed debtor in possession financing

 facilities and exit term loan facility. Following that hearing and as disclosed in a separately filed

 notice [Docket No. 150], the Debtors and the DIP Lenders2 agreed to bifurcate final approval of

 the DIP Term Loan Credit Facility and the DIP ABL Credit Facility.

         5.       Accordingly, at the hearing scheduled for July 1, 2019, at 2:00 p.m., prevailing

 Eastern Time, the Debtors will seek final approval of the DIP ABL Credit Facility and a second

 interim DIP order with respect to the DIP Term Loan Credit Facility.




 2   Capitalized term used but not defined herein shall have the meaning ascribed to such terms in the DIP Motion.


                                                         2
19-11608-mew         Doc 158       Filed 06/29/19 Entered 06/29/19 20:00:22                    Main Document
                                                Pg 3 of 12


         6.       A proposed second interim order approving the DIP Term Loan Credit Facility is

 attached hereto as Exhibit A (the “Proposed Order”). 3 The Proposed Order has been negotiated

 by and between the Debtors, the Official Committee of Unsecured Creditors, and the DIP Lenders.

         7.       Accordingly, the Debtors respectfully request entry of the Proposed Order, attached

 hereto as Exhibit A, at the Court’s earliest convenience. If not entered prior to the hearing, the

 Debtors will seek entry of the Proposed Order at the hearing scheduled for July 1, 2019,

 at 2:00 p.m., prevailing Eastern Time, before the Honorable Michael E. Wiles, United States

 Bankruptcy Judge, United States Bankruptcy Court for the Southern District of New York, One

 Bowling Green, Courtroom No. 617, New York, New York 10004-1408.



                    [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




 3   The budget to be attached to the final order will be submitted with the version of the final order submitted to
     chambers and will be presented to the Court at the hearing.


                                                         3
19-11608-mew    Doc 158   Filed 06/29/19 Entered 06/29/19 20:00:22     Main Document
                                       Pg 4 of 12


 New York, New York                   /s/ Joshua A. Sussberg, P.C.
 Dated: June 29, 2019                 Joshua A. Sussberg, P.C.
                                      Christopher T. Greco, P.C.
                                      KIRKLAND & ELLIS LLP
                                      KIRKLAND & ELLIS INTERNATIONAL LLP
                                      601 Lexington Avenue
                                      New York, New York 10022
                                      Telephone:     (212) 446-4800
                                      Facsimile:     (212) 446-4900

                                      - and -

                                      Joseph M. Graham (admitted pro hac vice)
                                      KIRKLAND & ELLIS LLP
                                      KIRKLAND & ELLIS INTERNATIONAL LLP
                                      300 North LaSalle Street
                                      Chicago, Illinois 60654
                                      Telephone:     (312) 862-2000
                                      Facsimile:     (312) 862-2200

                                      Proposed Counsel to the Debtors and Debtors in
                                      Possession




                                         4
19-11608-mew   Doc 158   Filed 06/29/19 Entered 06/29/19 20:00:22   Main Document
                                      Pg 5 of 12


                                    Exhibit A

                                 Proposed Order
19-11608-mew         Doc 158        Filed 06/29/19 Entered 06/29/19 20:00:22                      Main Document
                                                 Pg 6 of 12



 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
                                                                 )
 In re:                                                          )    Chapter 11
                                                                 )
 HOLLANDER SLEEP PRODUCTS, LLC, et al.,1                         )    Case No. 19-11608 (MEW)
                                                                 )
                                    Debtors.                     )    (Jointly Administered)
                                                                 )
                                                                 )    Re: Docket Nos. 13 & 53
                                                                 )

    SECOND INTERIM ORDER (A) AUTHORIZING THE DEBTORS TO OBTAIN
  POSTPETITION FINANCING, (B) AUTHORIZING THE DEBTORS TO USE CASH
    COLLATERAL, (C) GRANTING LIENS AND PROVIDING SUPERPRIORITY
 ADMINISTRATIVE EXPENSE STATUS, (D) GRANTING ADEQUATE PROTECTION
      TO THE PREPETITION TERM LOAN LENDERS, (E) MODIFYING THE
  AUTOMATIC STAY, (F) SCHEDULING A FINAL HEARING, AND (G) GRANTING
                           RELATED RELIEF


          Upon the motion, dated May 19, 2019 (the “DIP Motion”) of Hollander Sleep Products,

 LLC (the “DIP Term Loan Borrower”) and Hollander Home Fashions Holdings, LLC, Hollander

 Sleep Products Kentucky, LLC, Hollander Sleep Products Canada Limited, Pacific Coast

 Feather, LLC and Pacific Coast Feather Cushion, LLC (collectively the “DIP ABL Borrowers”

 and together with the DIP Term Loan Borrower, the “Borrowers”) on behalf of themselves and

 their affiliated debtors and debtors-in possession (together with Dream II Holdings, LLC

 (“Parent”), collectively, the “Debtors”) in the above-captioned chapter 11 cases (collectively, the

 “Cases”), seeking entry of an order and a Final Order pursuant to sections 105, 361, 362, 363,

 364(c)(l), 364(c)(2), 364(c)(3), 364(d), 364(e), 507 and 552 of chapter 11 of title 11 of the

 United States Code (the “Bankruptcy Code”), Rules 2002, 4001, 6004, and 9014 of the Federal

 1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, are: Dream II Holdings, LLC (7915); Hollander Home Fashions Holdings, LLC (2063); Hollander
     Sleep Products, LLC (2143); Pacific Coast Feather, LLC (1445); Hollander Sleep Products Kentucky, LLC
     (4119); Pacific Coast Feather Cushion, LLC (3119); and Hollander Sleep Products Canada Limited (3477). The
     location of the Debtors’ service address is: 901 Yamato Road, Suite 250, Boca Raton, Florida 33431.
19-11608-mew        Doc 158       Filed 06/29/19 Entered 06/29/19 20:00:22                   Main Document
                                               Pg 7 of 12


 Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), Local Rule 4001-2, inter alia

 authorizing the Debtors to obtain postpetition financing [Docket No. 13] (the “DIP Motion”) and

 the Court having considered the DIP Motion, the exhibits attached thereto, the Declaration of

 Saul Burian in Support of the Debtors’ Motion for Entry of Interim and Final Orders (A)

 Authorizing the Debtors to Obtain Postpetition Financing, (B) Authorizing the Debtors to Use

 Cash Collateral, (C) Granting Liens and Providing Superpriority Administrative Expense Status,

 (D) Granting Adequate Protection to the Prepetition Lenders, (E) Modifying the Automatic Stay,

 (F) Scheduling a Final Hearing, and (G) Granting Related Relief, the DIP Documents, the

 Declaration of Marc Pfefferle, Chief Executive Officer of Hollander Sleep Products, LLC, in

 Support of Debtors’ Chapter 11 Petitions and First Day Motions [Docket No. 19], and the

 evidence submitted and argument made at the interim hearing on May 21, 2019 (the “First

 Interim Hearing”); and notice of the First Interim Hearing having been given in accordance with

 Bankruptcy Rules 2002, 4001(b), (c) and (d), and all applicable Local Rules; and the First

 Interim Hearing having been held and concluded; and certain modifications to the proposed

 interim order having been made at the direction of the Court, as reflected therein; and the Court

 having entered an Interim Order on May 23, 2019 [Docket No. 53] (the “First Interim Order”);2

 and the Court having conducted an additional interim hearing on July 1, 2019 (the “Second

 Interim Hearing”); and the Debtors having requested entry of a second interim order (this

 “Second Interim Order”); and it appearing that approval of the interim relief requested in the DIP

 Motion and this Second Interim Order is necessary to avoid immediate and irreparable harm to

 the Debtors and their estates pending the Final Hearing, and otherwise is reasonable and in the

 best interests of the Debtors, their estates and all parties-in-interest, and is essential for the


 2
     Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the First Interim
     Order.

                                                        2
19-11608-mew         Doc 158    Filed 06/29/19 Entered 06/29/19 20:00:22             Main Document
                                             Pg 8 of 12


 continued operation of the Debtors’ businesses and the preservation of the value of the Debtors’

 assets; and the Court having determined that the legal and factual bases set forth in the Motion

 establish just cause for the relief granted herein; and it appearing that the Debtors’ entry into the

 DIP Term Loan Credit Agreement is a sound and prudent exercise of the Debtors’ business

 judgment; and after due deliberation and consideration, and good and sufficient cause appearing

 therefor, the Court hereby enters this Second Interim Order.

        IT IS HEREBY ORDERED THAT:

                1.      The First Interim Order shall continue to govern the DIP Term Loan

 Secured Parties and Prepetition Term Loan Secured Parties during the Second Interim Period (as

 defined herein) with respect to the relief sought in the DIP Motion, subject to the modifications

 set forth herein. As used in this Second Interim Order, “Second Interim Period” shall mean the

 period beginning with the entry of this Second Interim Order through and including the earliest

 to occur of (i) entry of the Final Order, (ii) July 19, 2019, or (iii) the Termination Declaration.

                2.      With respect to the DIP ABL Parties, the DIP ABL Credit Facility, the

 Prepetition ABL Secured Parties, and the Prepetition ABL Credit Facility, this Second Interim

 Order shall be superseded in all respects by any Final Order entered by this Court pertaining to

 the DIP ABL Parties, the DIP ABL Credit Facility, the Prepetition ABL Secured Parties and the

 Prepetition ABL Credit Facility (the “Final DIP ABL Order”). To the extent of any conflict

 between this Second Interim Order and any Final Order as to the DIP ABL Parties, the DIP ABL

 Credit Facility, the Prepetition ABL Secured Parties, and the Prepetition ABL Credit Facility,

 such Final DIP ABL Order shall control.

                3.      Paragraph 3 of the First Interim Order, entitled “Authorization to Borrow,”

 is to be replaced in its entirety with the following:



                                                    3
19-11608-mew          Doc 158   Filed 06/29/19 Entered 06/29/19 20:00:22           Main Document
                                             Pg 9 of 12


                 Authorization to Borrow. From the entry of this Second Interim Order through
                 and including the earliest to occur of (i) entry of the Final Order (with resepct to
                 the DIP Term Loan Credit Facility), (ii) July 19, 2019, or (iii) the Termination
                 Declaration (as defined below) (such date, the “Second Interim Period”), and
                 subject to the terms, conditions, and limitations on availability and reserves set
                 forth in the DIP Term Loan Documents (to the extent not conflicting with this
                 Second Interim Order) and this Second Interim Order, in addition to the
                 $15,000,000 that has been borrowed under the DIP Term Loan Credit Facility by
                 the Debtors pursuant to the First Interim Order, the Debtors are hereby further
                 authorized to forthwith borrow money pursuant to the DIP Term Loan
                 Agreement, and the DIP Term Loan Guarantors are hereby authorized to guaranty
                 the DIP Term Loan Parties’ DIP Term Loan Obligations with respect to such
                 borrowings, in each case in an aggregate principal amount of up to $5,000,000 on
                 an interim basis (the “Incremental Interim Financing,” and together with the
                 interim financing provided under the DIP Term Loan Credit Facility pursuant to
                 the First Interim Order, the “Interim Financing”) together with applicable interest,
                 expenses, fees and other charges payable in connection with the DIP Term Loan
                 Credit Facility, subject to any limitations on borrowing under the DIP Term Loan
                 Documents not in conflict with this Second Interim Order. In order to access any
                 portion of the $5,000,000 Incremental Interim Financing, the Debtors shall be
                 required to make a written borrowing request of the DIP Term Loan Agent and
                 DIP Term Loan Lenders, who may deny or accept such request (and, if such
                 request is granted, make the requested portion of the Interim Incremental
                 Financing available to the Debtors) in their sole discretion. The Interim
                 Financing shall be used for all purposes permitted under the DIP Term Loan
                 Documents, including, without limitation, to provide working capital for the DIP
                 Parties and to pay interest, fees, costs, charges and expenses in accordance with
                 this Second Interim Order, the DIP Term Loan Documents, and the Approved
                 Budget (subject to the variances permitted by the DIP Term Loan Agreement). In
                 connection with obtaining and using funds to enable the Debtors to pay the
                 expenses set forth in the Approved Budget (subject to the variances permitted by
                 the DIP Agreements), the Debtors shall borrow and use (or in the case of amounts
                 already then borrowed under the DIP Term Loan Credit Facility, use), on a
                 weekly and cumulative basis, an approximately equal amount from the DIP ABL
                 Credit Facility (subject to Availability) and the amounts borrowed under the DIP
                 Term Loan Credit Facility.

                 4.      Paragraph 9 of the First Interim Order, entitled “Use of Proceeds of DIP

 Facilities,” shall be renamed “Use of Proceeds of DIP Term Loan Credit Facility” and shall be

 replaced in its entirety with the following and the Exhibit A referenced therein is attached hereto

 as Exhibit A:




                                                  4
19-11608-mew         Doc 158   Filed 06/29/19 Entered 06/29/19 20:00:22           Main Document
                                            Pg 10 of 12


                Use of Proceeds of DIP Term Loan Credit Facility. From and after the Petition
                Date, the Debtors shall use advances of credit under the DIP Term Loan Credit
                Facility, in accordance with the Approved Budget (subject to such variances as
                permitted in the DIP Agreements), only for the purposes specifically set forth in
                this Second Interim Order and the DIP Term Loan Documents, and in compliance
                with the terms and conditions in this Second Interim Order and the DIP Term
                Loan Documents, provided, however¸ that the Approved Budget attached hereto
                as Exhibit A will expire and cease to be an Approved Budget upon expiration of
                this Second Interim Period. Any subsequent Approved Budget (including,
                without limitation, any Approved Budget attached to the Final Order (with respect
                to the DIP Term Loan Credit Facility)) must be reasonably acceptable to the DIP
                Term Loan Agent and the Required DIP Term Loan Lenders.

                5.      It shall be an Event of Default if the Final Order (with respect to the DIP

 Term Loan Credit Facility) is not entered within two business days of July 17, 2019, and section

 (a)(ii) of Paragraph 31 of the First Interim Order (entitled “Events of Default”) shall be replaced

 with the following: “failure of the Debtors to obtain, within two business days of July 17, 2019,

 the entry of the Final Order (with respect to the DIP Term Loan Credit Facility), on the terms

 and conditions contemplated by the DIP Term Loan Documents and otherwise in form and

 substance satisfactory to the DIP Term Loan Agent.”

                6.      Paragraph 60 of the First Interim Order, entitled “Final Hearing,” shall be

 replaced in its entirety with the following:

                Final Hearing. The Final Hearing to consider entry of the Final Order (with
                respect to the DIP Term Loan Credit Facility) and final, approval of the DIP Term
                Loan Credit Facility is scheduled for July 17, 2019, at 2:00 p.m., prevailing
                Eastern Time, before the Honorable United States Bankruptcy Judge Michael E.
                Wiles, in Courtroom 617, at the United States Bankruptcy Court for the Southern
                District of New York. On or before July 3, 2019, the Debtors shall serve, by
                United States mail, first-class postage prepaid, notice of the entry of this Second
                Interim Order and of the Final Hearing (the “Final Hearing Notice”) on: (a) the
                parties having been given notice of the Second Interim Hearing; (b) any party
                which has filed prior to such date a request for notices with this Court; (c) the
                Office of the United States Trustee for the Southern District of New York;
                (d) counsel for the Creditors’ Committee; (e) the Securities and Exchange
                Commission; and (f) the Internal Revenue Service. The Final Hearing Notice
                shall state that the Creditors’ Committee shall file written objections with the
                Clerk of the Court no later than 4:00 p.m., on July 10, 2019, which objections


                                                 5
19-11608-mew     Doc 158     Filed 06/29/19 Entered 06/29/19 20:00:22           Main Document
                                          Pg 11 of 12


               shall be served so as to be received on or before such date by: (i) counsel to the
               Debtors, Kirkland & Ellis LLP, 601 Lexington Avenue, New York, New York
               10022, Attn: Joshua A. Sussberg, P.C. and Christopher T. Greco, P.C., and
               Kirkland & Ellis LLP, 300 North LaSalle, Chicago, IL 60654, Attn: Joe Graham
               and Laura Krucks; (ii) counsel to the DIP ABL Agent and Prepetition ABL
               Agent, Goldberg Kohn Ltd. 55 East Monroe, Suite 3300, Chicago, Illinois 60603,
               Attn: Randall Klein and Prisca Kim, and Orrick, 51 W. 52nd Street, New York,
               New York, 10019, Attn: Laura Metzger and Peter Amend; and (iii) counsel to the
               DIP Term Loan Agent and Prepetition Term Loan Agent, King & Spalding LLP,
               1185 Avenue of the Americas, New York, NY 10036, Attn: W. Austin Jowers,
               Christopher Boies, and Stephen M. Blank.


 Dated: New York, New York
        __________________, 2019


                                                THE HONORABLE MICHAEL E. WILES
                                                UNITED STATES BANKRUPTCY JUDGE




                                               6
19-11608-mew   Doc 158   Filed 06/29/19 Entered 06/29/19 20:00:22   Main Document
                                      Pg 12 of 12


                                    Exhibit A

                                     Budget
